UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1774


LEANDER BACON; IRIS I. DICK BACON,

                    Plaintiffs - Appellants,

             v.

UNITED STATES OF AMERICA; NAVY FEDERAL CREDIT UNION, (“Navy
FCU”); COMMONWEALTH ASSET SERVICES, LLC,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Rossie David Alston, Jr., District Judge. (1:19-cv-01641-RDA-MSN)


Submitted: November 22, 2021                                Decided: December 13, 2021


Before QUATTLEBAUM and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Henry Woods McLaughlin, III, LAW OFFICE OF HENRY MCLAUGHLIN, P.C.,
Richmond, Virginia, for Appellants. G. Zachary Terwilliger, United States Attorney,
Robert K. Coulter, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia; Caitlin M. Kasmar, BUCKLEY LLP, Washington,
D.C.; David M. Zobel, SYKES, BOURDON, AHERN & LEVY, PC, Virginia Beach,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Leander Bacon and Iris I. Dick Bacon appeal the district court’s order dismissing

their complaint for lack of subject matter jurisdiction in part based on the Rooker-Feldman

doctrine. * We have reviewed the record and conclude that the court correctly determined

that it lacked jurisdiction over the complaint on this ground. Accordingly, we affirm the

district court’s order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




       *
        D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co.,
263 U.S. 413 (1923).

                                            2